NIX, Judge.
Plaintiff in Error, John T. Perrier, hereinafter referred to as defendant, was charged in the District Court of Washington County with the crime of Larceny of Narcotic Drugs. According to the 25 page transcript filed in this Court, the defendant and his attorney appeared in open court on December 21, 1965, and entered a plea of guilty. He was sentenced to One Year in the penitentiary on January 4, 1966 — and at this time his attorney gave notice of appeal, and an appeal bond is set. There was no request, either oral or in writing, to withdraw the plea of guilty; nor is there anything before this Court to substantiate the allegations in the petition in error; nor has a brief been filed; nor an answer to the State’s Motion to Dismiss.
Title 22, O.S.A. § 517, states:
“The court may, at any time before judgment, upon a plea of guilty, permit it to be withdrawn, and a plea of not guilty substituted.”
This Court has further held that a plea of guilty can be withdrawn after judgment, upon proper motion filed within Ten Days, and so stated in the case of Manning v. State, Okl.Cr., 374 P.2d 796:
“The Court of Criminal Appeals has held consistently that a defendant in a criminal case should be permitted to withdraw his plea of guilty given unadvisedly before or after judgment, where any reasonable ground is offered in support of his motion.”
In the instant case, there was no motion filed at all; and this Court cannot but agree with the motion to dismiss filed by the State that this attempted appeal was brought for the purpose of delay only.
Attempted appeal dismissed, judgment and sentence of Washington County affirmed.
BUSSEY, P. J., and BRETT, J., concur.